Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 06/09/2021. As directed, claims 1 and 16 were amended. Claims 3 and 18 were previously cancelled. Accordingly, claims 1-2, 4-17, and 19-22 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1-2, 4-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, and 16, Examiner deems a method comprising: receiving an origin location of an autonomous vehicle and a destination location of the autonomous vehicle; identifying a route for the autonomous vehicle to follow from the origin location to the destination location based upon output of a computer-implemented model, wherein the route is identified from amongst a plurality of candidate routes, wherein the computer-implemented model is generated based upon labeled data that is indicative of instances in which autonomous vehicles are observed to transition from operating autonomously to operating based upon conduction by human operators while the autonomous vehicles are executing predefined maneuvers, wherein the computer-implemented model takes, as input, an indication of a maneuver in the predefined maneuvers that is performed by the autonomous vehicle when the autonomous vehicle follows a candidate route in the candidate routes, wherein the output of the computer-implemented model is a score that is indicative of a likelihood that the autonomous vehicle will be caused to transition from operating autonomously to operating based upon conduction by a human operator due to the autonomous vehicle executing the maneuver along the candidate route, and wherein the score is used in part to identify the route from amongst the candidate routes; and transmitting the route to the autonomous vehicle, wherein the autonomous vehicle follows the route from the origin location to the destination location to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include the use of a model that takes as input labeled data that is indicative of instances in which autonomous vehicles are observed to transition from operating autonomously to operating based upon conduction by human operators while the autonomous vehicles are executing predefined maneuvers, consistent with Applicant’s description of “predefined maneuvers” (see Applicant’s specification ¶0007: “remaining in a lane on a road, a left lane change, a right lane change, a left turn, an unprotected left turn, a right turn, an unprotected right turn, or remaining stationary”). 
Claims 2, 4-11, and 21-22, 13-15, and 17 and 19-20 are deemed allowable at least by virtue of their dependence on allowable claims 1, 12, and 16, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669